     Case: 1:18-cv-07918 Document #: 10 Filed: 12/28/18 Page 1 of 2 PageID #:43



                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GREGORY GODFREY, et al.,
                                                    Case No. 1:18-cv-07918
              Plaintiffs,
                                                    Judge Matthew F. Kennelly
       v.

GREATBANC TRUST COMPANY, et al.,

              Defendants.

                            NOTICE OF UNOPPOSED MOTION

       PLEASE TAKE NOTICE THAT on January 9, 2019 at 9:30 a.m., or as soon thereafter as

counsel may be heard, the undersigned shall appear before the Honorable Judge Matthew F.

Kennelly, or any Judge sitting in his place in the courtroom usually occupied by him in Room

2103 of the Everett McKinley Dirksen United States Courthouse, 219 S. Dearborn Street,

Chicago, Illinois, and shall then and there present the attached Unopposed Motion for Extension

of Time to Answer, Move, or Otherwise Plead.

       Dated: December 28, 2018

                                           Respectfully submitted,

                                           /s/ Michael L. Scheier
                                           Michael L. Scheier
                                           Brian P. Muething*
                                           Jacob D. Rhode*
                                           Keating Muething & Klekamp PLL
                                           One East Fourth Street, Suite 1400
                                           Cincinnati, OH 45202
                                           (513) 579-6400
                                           Counsel for Defendant Greatbanc Trust Company
                                           *Pro hac vice motion and local counsel designation
                                           forthcoming
     Case: 1:18-cv-07918 Document #: 10 Filed: 12/28/18 Page 2 of 2 PageID #:44



                                CERTIFICATE OF SERVICE

       I hereby certify that I served a copy of the foregoing via ECF on all parties listed on the
Court’s website for service and also via electronic mail to the following:

                              Mark G. Boyko at mboyko@baileyglasser.com
                              Patrick O. Muench at pmuench@baileyglasser.com
                              Ryan T. Jenny at rjenny@baileyglasser.com
                              Gregory Y. Porter at gporter@baileyglasser.com

this 28th day of December 2018.

                                                            /s/ Michael L. Scheier
                                                            Michael L. Scheier




                                             8902226.1
